DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0094, line 12, the meaning of “utterance of an extract” is not clear.
In paragraph 0095, line 6, the acronym “OS” is used without being defined.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an acquisition unit” in claims 1 and 2, “a display unit” in claim 1, “a processing unit” in claims 1 – 3, “a sound collection unit” in claim 2, “a voice recognition unit” in claim 2, and “an operation unit” in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide adequate structure for the “sound collection unit” that performs the claimed function of “collecting the utterance of the first participant”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limitation “a sound collection unit collecting the utterance of the first participant” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function of “collecting the utterance of the first participant”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: a meeting support system, comprising: a meeting support device, used by a first participant; and a terminal, used by a second participant, wherein the meeting support device comprises: an acquisition unit, acquiring utterance information of the first participant; a display unit, displaying at least the utterance information of the first participant; and a processing unit, when receiving a wait request from the terminal, determining whether an utterance of the first participant is interrupted, and changing display of the display unit according to the wait request when it is determined that the utterance of the first participant is interrupted.
The claim 1 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “a meeting support device”, “a terminal”, “an acquisition unit”, “a display unit”, and “a processing unit”, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “acquiring” in the context of this claim encompasses one person listening to a meeting participant speak, “displaying” in the context of this claim encompasses the listener writing what the speaker has stated on a white board or projector system, “receiving” in the context of this claim encompasses the listener detecting a meeting participant indicating that they would like to pause the meeting by a non-verbal signal or gesture, “determining” in the context of this claim encompasses the listener determining if a meeting participant is speaking at the time of the request to pause the meeting, and “changing” in the context of this claim encompasses the listener writing a request to pause the meeting while waiting until the current speaker is done talking to write the pause request if a meeting participant is talking at the time of the wait request.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “a meeting support device”, “a terminal”, “an acquisition unit”, “a display unit”, and “a processing unit”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein the acquisition unit is a sound collection unit collecting the utterance of the first participant; the meeting support system further comprises a voice recognition unit performing a voice recognition processing on the utterance information of the first participant that was collected; the processing unit determines whether the utterance of the first participant is interrupted based on a result of the voice recognition processing performed by the voice recognition unit on the utterance information of the first participant.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 2 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “performing” in the context of this claim encompasses the listener recognizing a meeting participant is speaking and “determines” in the context of this claim encompasses the listener determining when the meeting participant is done speaking.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the additional elements “a sound collection unit” and “a voice recognition unit”.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein the processing unit of the meeting support device associates a fact that the wait request was made for a previous utterance with a meeting minutes when the utterance of the first participant is ongoing at a time of receipt of the wait request, and associates a fact that the wait request was made for a latest utterance with the meeting minutes when the utterance of the first participant is not ongoing at the time of receipt of the wait request.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 3 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “associates” in the context of this claim encompasses the listener writing meeting minutes, while recording the occurrences of requests to pause the meeting, and recording if a meeting participant was speaking when the requests to pause the meeting occurred.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein the terminal comprises: an operation unit, transmitting the wait request to the meeting support device.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 4 do not preclude the steps of claim 1 from practically being performed in an interaction between people.  For example, “transmitting” in the context of this claim encompasses a meeting participant indicating to the listener, by a non-verbal signal or gesture, that they would like to pause the meeting.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the additional element “an operation unit”.  For the reasons discussed above for claim 1, the additional claim elements amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: a meeting support method for a meeting support system comprising a meeting support device used by a first participant and a terminal used by a second participant, the meeting support method comprising: acquiring utterance information of the first participant by an acquisition unit of the meeting support device; displaying at least the utterance information of the first participant by a display unit of the meeting support device; and determining whether an utterance of the first participant is interrupted by a processing unit of the meeting support device when receiving a wait request from the terminal, and changing display of the display unit by the processing unit of the meeting support device according to the wait request when it is determined that the utterance of the first participant is interrupted.
The claim 5 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “a meeting support device”, “a terminal”, “an acquisition unit”, “a display unit”, and “a processing unit”, nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “acquiring” in the context of this claim encompasses one person listening to a meeting participant speak, “displaying” in the context of this claim encompasses the listener writing what the speaker has stated on a white board or projector system, “receiving” in the context of this claim encompasses the listener detecting a meeting participant indicating that they would like to pause the meeting by a non-verbal signal or gesture, “determining” in the context of this claim encompasses the listener determining if a meeting participant is speaking at the time of the request to pause the meeting, and “changing” in the context of this claim encompasses the listener writing a request to pause the meeting while waiting until the current speaker is done talking to write the pause request if a meeting participant is talking at the time of the wait request.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “a meeting support device”, “a terminal”, “an acquisition unit”, “a display unit”, and “a processing unit”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: a non-transitory computer-readable medium storing a program for a computer of a meeting support device in a meeting support system, the meeting support system comprising the meeting support device and a terminal, the meeting support device having a display unit and being used by a first participant and the terminal being used by a second participant, wherein the program causes the computer to: acquire utterance information of the first participant, display at least the utterance information of the first participant, determine whether an utterance of the first participant is interrupted when receiving a wait request from the terminal, and change display of the display unit according to the wait request when it is determined that the utterance of the first participant is interrupted.
The claim 6 limitations, under their broadest reasonable interpretation, cover managing an interaction between people but for the recitation of generic computer components.  That is, other than reciting “a meeting support device”, “a terminal”, and “a display unit” nothing in the claim elements preclude the actions from practically being performed in an interaction between people.  For example, “acquire” in the context of this claim encompasses one person listening to a meeting participant speak, “display” in the context of this claim encompasses the listener writing what the speaker has stated on a white board or projector system, “receiving” in the context of this claim encompasses the listener detecting a meeting participant indicating that they would like to pause the meeting by a non-verbal signal or gesture, “determine” in the context of this claim encompasses the listener determining if a meeting participant is speaking at the time of the request to pause the meeting, and “change” in the context of this claim encompasses the listener writing a request to pause the meeting while waiting until the current speaker is done talking to write the pause request if a meeting participant is talking at the time of the wait request.  If a claim limitation, under its broadest reasonable interpretation, covers managing an interaction between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the elements “a meeting support device”, “a terminal”, and “a display unit”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi et al. (US Patent Application Publication No. 2018/0286389), hereinafter Kawachi, in view of Runcie (US Patent No. 8,116,439).
Regarding claim 1, Kawachi discloses a meeting support system, comprising:
a meeting support device, used by a first participant (Paragraph 0038, lines 1-2, "The conference system 1 is used in a conference in which a plurality of persons participate."; Paragraph 0037, lines 2-5, "The conference system 1 includes an input device 10, a terminal 20, a conference support apparatus 30, an acoustic model and dictionary DB 40, and a minutes and voice log storage unit 50.");
and a terminal, used by a second participant (Paragraph 0037, lines 5-9, "The conference system 1 shown in FIG. 1 includes a plurality of terminals 20, and each of these plurality of terminals 20 is described as a terminal 20-1, a terminal 20-2, . . . and so forth."; Paragraph 0038, lines 2-4, "Each of the participants in a conference uses the input device 10 and the terminal 20."),
wherein the meeting support device comprises: an acquisition unit, acquiring utterance information of the first participant (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0055, lines 1-3, "The acquisition unit 301 acquires voice signals output by the input unit 11, and outputs the acquired voice signals to the voice recognition unit 302.");
a display unit, displaying at least the utterance information of the first participant (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0068, lines 1-5, "The display control unit 251, when information received from the communication unit 204 is utterance information, displays image data for displaying the utterance content text and information of a speaker included in utterance information on the display unit 203.");
and a processing unit (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."),
and changing display of the display unit according to the wait request when it is determined that the utterance of the first participant is interrupted (Paragraph 0131, lines 1-11, "The display control unit 251 of the terminal 20 may change a state of the display of utterance information determined by the utterance identifier set in the speech rate reduction request distribution information, the re-utterance request distribution information, or the detailed description request distribution information in FIGS. 7, 9, and 11. For example, the display control unit 251 of the terminal 20 may perform a display such as changing a character color of the area G12 or the area G13 displayed based on utterance information determined by the utterance identifier, changing a background color, or flickering a character.").
Kawachi does not specifically disclose: when receiving a wait request from the terminal, determining whether an utterance of the first participant is interrupted.
Runcie teaches:
when receiving a wait request from the terminal, determining whether an utterance of the first participant is interrupted (Column 1, lines 42-51, "The present invention is directed generally to a computational device (e.g., a communications device or a computational component) that times the provision of notification(s) to a user to be in proximity to boundaries in activity.  The notification(s) can be associated with a variety of user messages, such as a whisper page, an operator barge in, an incoming call waiting, a party entry and exit in a conference call, an incoming email, an operating system and/or application notification or message, an incoming call, and an incoming instant message."; Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like.").
 	Runcie teaches determining if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Runcie to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Regarding claim 2, as best understood based on the 35 U.S.C. 112(a) and 112(b) issues identified above, Kawachi in view of Runcie discloses the meeting support system as claimed in claim 1.  Kawachi further discloses:
wherein the acquisition unit is a sound collection unit collecting the utterance of the first participant (Paragraph 0055, lines 1-3, "The acquisition unit 301 acquires voice signals output by the input unit 11, and outputs the acquired voice signals to the voice recognition unit 302."; Paragraph 0041, lines 1-3, "The input unit 11 is a microphone. The microphone is attached to each user speaking at the conference. The input unit 11 collects voice signals of a user.");
the meeting support system further comprises a voice recognition unit performing a voice recognition processing on the utterance information of the first participant that was collected (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0056, lines 1-3, "The voice recognition unit 302 performs voice recognition for each speaker using the input unit 11 when there are a plurality of input units 11.").
Kawachi does not specifically disclose: the processing unit determines whether the utterance of the first participant is interrupted based on a result of the voice recognition processing performed by the voice recognition unit on the utterance information of the first participant.
Runcie teaches:
the processing unit determines whether the utterance of the first participant is interrupted based on a result of the voice recognition processing performed by the voice recognition unit on the utterance information of the first participant (Column 4, lines 56-63, "The prosodic analyzer 164 identifies the temporal locations of probable prosodic boundaries in the voice stream, typically using speech rhythms. The analyzer 164 preferably performs a syntactic parse of the voice stream and then manipulates the structure to produce a prosodic parse. Parse strategies include without limitation triagram probabilities (in which every triagram in a sentence is considered and a boundary is placed when the probability is over a certain threshold).").
	Runcie teaches using voice processing to determine if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Runcie to use voice processing to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Regarding claim 3, Kawachi in view of Runcie discloses the meeting support system as claimed in claim 1.  Kawachi further discloses:
wherein the processing unit of the meeting support device associates a fact that the wait request was made for a previous utterance with a meeting minutes and associates a fact that the wait request was made for a latest utterance with the meeting minutes (Paragraph 0059, lines 1-5, "The minutes creating section 306 creates minutes on the basis of utterance content text and voice signals output by the text correction unit 305. The minutes creating section 306 causes the minutes and voice log storage unit 50 to store the created minutes and corresponding voice signals."; Paragraph 0137, lines 1-10, "The notification distribution unit 353 of the conference support apparatus 30 outputs requesting user display information and notification text set in the speech rate reduction request distribution information, the re-utterance request distribution information, or the detailed description request distribution information to the minutes creating section 306. The minutes creating section 306 sets the requesting user display information and the notification text output from the notification distribution unit 353, like utterance information, in minutes information."; Including a notification of a speech rate reduction request in the minutes reads on associating a wait request with meeting minutes, since it would be obvious to also include the occurrence of a wait request in the minutes.).
Kawachi does not specifically disclose: determining if the utterance of the first participant is ongoing at a time of receipt of the wait request or the utterance of the first participant is not ongoing at the time of receipt of the wait request.
Runcie teaches:
determining if the utterance of the first participant is ongoing at a time of receipt of the wait request or the utterance of the first participant is not ongoing at the time of receipt of the wait request (Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like.").
	Runcie teaches determining if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Runcie to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Regarding claim 4, Kawachi in view of Runcie discloses the meeting support system as claimed in claim 1.  Kawachi further discloses:
wherein the terminal comprises: an operation unit (Paragraph 0044, lines 1-5, "The terminal 20 is a computer terminal such as a smart phone, a tablet terminal, a personal computer, or the like. The terminal 20 includes an operation unit 201, a processing unit 202, a display unit 203, and a communication unit 204."; Paragraph 0045, lines 1-3, "The operation unit 201 detects an operation of a user and outputs a result of the detection to the processing unit 202.").
Kawachi does not specifically disclose: transmitting the wait request to the meeting support device.
Runcie teaches:
transmitting the wait request to the meeting support device (Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like.").
	Runcie teaches sending an interrupt request to a device and determining if the request in interrupting a user in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Runcie to send an interrupt request to a device and determine if the request in interrupting a user.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.
Regarding claim 5, Kawachi in view of Runcie discloses a meeting support method for a meeting support system comprising a meeting support device used by a first participant (Paragraph 0038, lines 1-2, "The conference system 1 is used in a conference in which a plurality of persons participate."; Paragraph 0037, lines 2-5, "The conference system 1 includes an input device 10, a terminal 20, a conference support apparatus 30, an acoustic model and dictionary DB 40, and a minutes and voice log storage unit 50.");
 and a terminal used by a second participant (Paragraph 0037, lines 5-9, "The conference system 1 shown in FIG. 1 includes a plurality of terminals 20, and each of these plurality of terminals 20 is described as a terminal 20-1, a terminal 20-2, . . . and so forth."; Paragraph 0038, lines 2-4, "Each of the participants in a conference uses the input device 10 and the terminal 20."),
the meeting support method comprising: acquiring utterance information of the first participant by an acquisition unit of the meeting support device (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0055, lines 1-3, "The acquisition unit 301 acquires voice signals output by the input unit 11, and outputs the acquired voice signals to the voice recognition unit 302.");
displaying at least the utterance information of the first participant by a display unit of the meeting support device (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."; Paragraph 0068, lines 1-5, "The display control unit 251, when information received from the communication unit 204 is utterance information, displays image data for displaying the utterance content text and information of a speaker included in utterance information on the display unit 203.");
and changing display of the display unit by the processing unit of the meeting support device according to the wait request when it is determined that the utterance of the first participant is interrupted (Paragraph 0131, lines 1-11, "The display control unit 251 of the terminal 20 may change a state of the display of utterance information determined by the utterance identifier set in the speech rate reduction request distribution information, the re-utterance request distribution information, or the detailed description request distribution information in FIGS. 7, 9, and 11. For example, the display control unit 251 of the terminal 20 may perform a display such as changing a character color of the area G12 or the area G13 displayed based on utterance information determined by the utterance identifier, changing a background color, or flickering a character.").
Kawachi does not specifically disclose: determining whether an utterance of the first participant is interrupted by a processing unit of the meeting support device when receiving a wait request from the terminal.
Runcie teaches:
determining whether an utterance of the first participant is interrupted by a processing unit of the meeting support device when receiving a wait request from the terminal (Column 1, lines 42-51, "The present invention is directed generally to a computational device (e.g., a communications device or a computational component) that times the provision of notification(s) to a user to be in proximity to boundaries in activity.  The notification(s) can be associated with a variety of user messages, such as a whisper page, an operator barge in, an incoming call waiting, a party entry and exit in a conference call, an incoming email, an operating system and/or application notification or message, an incoming call, and an incoming instant message."; Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like."
	Runcie teaches determining if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Runcie to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.  
Regarding claim 6, Kawachi in view of Runcie discloses a non-transitory computer-readable medium storing a program for a computer of a meeting support device in a meeting support system, the meeting support system comprising:
the meeting support device (Paragraph 0038, lines 1-2, "The conference system 1 is used in a conference in which a plurality of persons participate."; Paragraph 0037, lines 2-5, "The conference system 1 includes an input device 10, a terminal 20, a conference support apparatus 30, an acoustic model and dictionary DB 40, and a minutes and voice log storage unit 50.");
and a terminal (Paragraph 0037, lines 5-9, "The conference system 1 shown in FIG. 1 includes a plurality of terminals 20, and each of these plurality of terminals 20 is described as a terminal 20-1, a terminal 20-2, . . . and so forth."),
the meeting support device having a display unit (Paragraph 0054, lines 3-9, "The conference support apparatus 30 includes an acquisition unit 301, a voice recognition unit 302, text conversion unit 303, text correction unit 305, a minutes creating section 306, a communication unit 307, an authentication unit 308, an operation unit 309, a processing unit 310, and a display unit 311."),
and being used by a first participant (Paragraph 0038, lines 1-2, "The conference system 1 is used in a conference in which a plurality of persons participate."),
and the terminal being used by a second participant (Paragraph 0038, lines 2-4, "Each of the participants in a conference uses the input device 10 and the terminal 20."),
wherein the program causes the computer to: acquire utterance information of the first participant (Paragraph 0055, lines 1-3, "The acquisition unit 301 acquires voice signals output by the input unit 11, and outputs the acquired voice signals to the voice recognition unit 302.");
display at least the utterance information of the first participant (Paragraph 0068, lines 1-5, "The display control unit 251, when information received from the communication unit 204 is utterance information, displays image data for displaying the utterance content text and information of a speaker included in utterance information on the display unit 203.");
and change display of the display unit according to the wait request when it is determined that the utterance of the first participant is interrupted (Paragraph 0131, lines 1-11, "The display control unit 251 of the terminal 20 may change a state of the display of utterance information determined by the utterance identifier set in the speech rate reduction request distribution information, the re-utterance request distribution information, or the detailed description request distribution information in FIGS. 7, 9, and 11. For example, the display control unit 251 of the terminal 20 may perform a display such as changing a character color of the area G12 or the area G13 displayed based on utterance information determined by the utterance identifier, changing a background color, or flickering a character.").
Kawachi does not specifically disclose: determine whether an utterance of the first participant is interrupted when receiving a wait request from the terminal.
Runcie teaches:
determine whether an utterance of the first participant is interrupted when receiving a wait request from the terminal (Column 1, lines 42-51, "The present invention is directed generally to a computational device (e.g., a communications device or a computational component) that times the provision of notification(s) to a user to be in proximity to boundaries in activity.  The notification(s) can be associated with a variety of user messages, such as a whisper page, an operator barge in, an incoming call waiting, a party entry and exit in a conference call, an incoming email, an operating system and/or application notification or message, an incoming call, and an incoming instant message."; Column 6, lines 54-62, "The operation starts when the handler 160 receives an interrupt request 300 associated with a call intrusion or GUI notification and determines in step 302 that the user is involved in a predetermined type of activity. For example, the activity could be a voice call, retrieval of a voice message, providing a voice command to a computational component, typing input to a computational component, providing input to the computational component using a mouse or stylus, and the like.").
	Runcie teaches determining if user activity is interrupted when an interrupt request is received in order to wait until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive (Column 1, lines 64-67, "Waiting to provide user notifications until boundaries occur can substantially minimize the intrusive effects of the notifications on the user and others and reduce user annoyance and inconvenience from the intrusion.").
Kawachi and Runcie are considered to be analogous to the claimed invention because they are in the same field of voice communication systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawachi to incorporate the teachings of Runcie to determine if user activity is interrupted when an interrupt request is received.  Doing so would allow for waiting until a boundary in activity to provide the interrupt request to the user so that the interrupt request is less intrusive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/           Examiner, Art Unit 2657                                                                                                                                                                                             

/DANIEL C WASHBURN/           Supervisory Patent Examiner, Art Unit 2657